Title: Enclosure: Georges Cuvier to José Corrêa da Serra, [before 6 September 1813]
From: Cuvier, Georges
To: Corrêa da Serra, José


            M. Cuvier prie M. Corréa de vouloir bien s’employer, pour procurer au Museum
            Un cràne du bison d’amerique, (Buffalo) bos bison. L.
            et S’il est possible une peau et un squelette.
            Idem, du boeuf musqué du canada (bos moschatus. L.)
            un exemplaire de l’animal nommé Mink ou minx à la caroline; s’il est pos-
            sible dans l’esprit de vin. C’est une espèce de loutre ou de putois.
            Si M. Corréa va au brésil, ou s’il peut y avoir des correspondances nous lui demanderons
            le squelette du gnouroumi ou grand fourmilier (myrmé cophaga jubata.)
            celui du tamanduaï ou fourmilier moyen.
            Il suffit que les os soient grossierèment décharnés, et enfermés pèle mèle dans un sac pour chaque espèce.
           
            Editors’ Translation
            
              Mr. Cuvier begs Mr. Corrêa to try to procure for the Museum
              a skull of the American bison (Buffalo) bos bison. L.
              and if possible a hide and a skeleton.
              Idem, of the Canadian musk ox (bos moschatus. L.)
              a specimen of the animal called the mink or minx in Carolina; if possible
              preserved in spirit of wine. It is a kind of otter or skunk.
              If Mr. Corrêa goes to Brazil, or has contacts there, we will ask him for
              the skeleton of the gnouroumi or giant anteater (myrmecophaga jubata.)
              and that of the tamandua or medium-sized anteater.
              It suffices if the bones are roughly cleaned and placed pell-mell in separate bags for each species.
            
          